Exhibit 10.1

 



MUTUAL RELEASE AGREEMENT

 

This mutual release agreement (“Release”) is made and entered into as of
November 4, 2015, by and between Studioplex City, LLC a Georgia corporation
(“SC”, “Party”), and Nutmeg Productions, Inc. and Parkway Productions, Inc.
(together “NP&PP”, “Party” “Parties”).

 

WITNESSETH

 

WHEREAS, SC and NP&PP entered into a Two Picture Director and Executive Producer
Agreement dated September 9, 2014 (“Agreement”) under which NP&PP was to perform
various services for SC including, but not limited to directing and executive
producing (“Services”); and

 

WHEREAS, the Parties wish to cancel the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do agree as follows:

 

1)Cancellation of Agreement. The Parties agree that the Agreement is hereby
canceled and terminated as of the date hereof, and that neither SC nor NP&PP
have any further rights, liabilities or obligations under the Agreement.

 

2)Release by SC. SC, on behalf of itself and on behalf of any other person or
entity claiming through or under SC, does hereby release and forever discharge
NP&PP, their general partners and limited partners, partners, respective
directors, officers, employees, shareholders, agents, assigns, attorneys,
successors, heirs, administrators, executors, representatives, and all others
who may have acted or been claimed to have acted in concert with NP&PP, liable
or who might be claimed to be liable from any and all claims charges,
complaints, liabilities, obligations, promises, agreements, controversies,
damages, demands, actions, causes of action or suits of any kind or nature
whatsoever, whether they sound in law, equity, tort or contract, which SC may
have had, now has or may have against NP&PP arising out of any act or omission
of NP&PP under the Agreement or in any way connected with any and all
transactions, occurrences or other matters relating to the Agreement.

 

 

 

 

3)Release by NP&PP. NP&PP, on behalf of itself and on behalf of any other person
or entity claiming through or under NP&PP, does hereby release and forever
discharge SC, their general partners and limited partners, partners, respective
directors, officers, employees, shareholders, agents, assigns, attorneys,
successors, heirs, administrators, executors, representatives, and all others
who may have acted or been claimed to have acted in concert with NP&PP, liable
or who might be claimed to be liable from any and all claims charges,
complaints, liabilities, obligations, promises, agreements, controversies,
damages, demands, actions, causes of action or suits of any kind or nature
whatsoever, whether they sound in law, equity, tort or contract, which NP&PP may
have had, now has or may have against SC arising out of any act or omission of
SC under the Agreement or in any way connected with any and all transactions,
occurrences or other matters relating to the Agreement.

 

4)Stock: On February 18, 2015, NP was issued 7,083,333 shares of common stock
(“Stock”) of Fonu2, Inc. (ticker reference “FONU”). Said Stock shall remain the
property of NP.

 

5)Screen play Option: By virtue of the execution of the agreement, SC hereby
assigns its option on the Screen play currently titled “EFFA” to NP and or its
assignees.

 

6)Miscellaneous.

 

(a)This Release shall be binding upon, and shall inure to the benefit of, the
Parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the Parties hereto may be exercised by their agents or personal representatives.

 

(b)Time is of the essence of this Release.

 

(c)This Release may be executed in several counterparts, each of which shall be
deemed an original, and all counterparts together shall constitute one and the
same instrument.

 

(d)This Release shall be governed by and construed and interpreted in accordance
with the laws of the State of Georgia.

 

(e)This Release constitutes the sole and entire agreement of the Parties herein
with respect to the subject matter hereof and no promises, agreements or
understandings, whether oral or written, shall be of any force or effect unless
set forth herein.

 

(f)Parties agree to use reasonable endeavors to negotiate an agreement within 90
(ninety) days hereof with the intention of NP&PP providing the services of Penny
Marshall for future motion picture development, production and exploitation.

 

- 2 -

 

 

IN WITNESS WHEREOF, the Parties hereto have signed and sealed this Mutual
Release Agreement as of the day and year first above written.

 



Studioplex City, LLC         By: /s/ Roger Miguel   Its: CEO         Date:
11/4/15         Nutmeg Productions, Inc.         By: /s/ Penny Marshall   Its:
Chairman         Date: 11/2/15         Parkway Productions, Inc.         By: /s/
Penny Marshall   Its: Chairman         Date: 11/2/15  

 

 

 

- 3 -

 

